Title: To George Washington from Gamaliel Dwight Lyman, 22 March 1781
From: Lyman, Gamaliel Dwight
To: Washington, George


                  
                     Sr
                     Fairfield March 22, 1781
                  
                  By Particular information an Expedition is formed against the Eastern part of the state of Massachuts Bay consisting of Two Thousand Refugees & Fifteen Hundred British Troops which has been laid before Sr Henry Clinton & by him forwarded to the King the answer is expected daily; and the Troops expect to embark and keep Possession of that part of America—and as Casio Bay is the Object, Your Excellency will take the Information as You please.
                  I must beg Your Excellencys attention to my Particular Situation one moment as I served in the British army before this war commenced and by Your Excellencys Indulgence when Prisr of War was released am now out of the British Lines & shall esteem it a favr to receive & obey Your Orders.
                  Should any Vacancy in the Army happen which I am fit for under Your Command Your Excellencys Recommendation will confer an Obligation on Your Excellencys most obedient Humble Servant
                  
                     Gam. D. Lyman
                  
               